the president pronoun» ced the opinion of the Court, that the obligation, on which this suit was brought, not appearing to be an original credit of the intestate, John M' Murray, but taken and made payable to the testator of the plaintiff, and on which he could have maintained an action, in the debet and detinet, as for his own credit, that right of action, therefore, devolved on the plaintiff, as his executor, who was, therefore, competent to maintain this suit. The judgments of both the Courts below, were, therefore, reversed, and judgment entered for the plaintiff upon the bond.